DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/08/2022. Claims 4, 15, 17, 22-25, 45-46, 69, 92-95, and 99-100 are pending in the current office action. Claims 45-46, 69 and 92 remain withdrawn as being drawn to non-elected groups and claims 4, 15, 17, 22-25, 93-95, and 99-100 are examined herein. Claim 4 has been amended by the applicant and claims 99-100 are new claims. 

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) and 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102, 102/103 and 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 99 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 99 recites the limitation “wherein the membrane is crack-free”. Claim 99 depends from claim 4, which has previously recited wherein the membrane comprises “a single nanopore or a plurality of nanopores”. The instant specification supports wherein the membrane is crack-free before the nanopores are formed, but does not support the membrane comprising the nanopore(s) being crack free. Page 11, lines 10-11 state “the membranes grow precisely above the apertures to yield crack-free membranes, as determined by ionic current measurements”. Page 13, line 28 through page 14, line 12 suggests that “the method can be used to make intact membranes that 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 17, 22-25, 93-95, and 99-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites in (a) a substrate that comprises “a passivating layer” and in (b) “a membrane” attached to the passivating layer and forming “a floor of the well”. Claim 4 further recites a fabrication method that further recites “(2) depositing a passivating layer on the lower surface of the substrate”, “(3) depositing a sacrificial layer having an upper surface and a lower surface on the passivating layer across the aperture, thereby forming a floor of the well”, and “(4) forming on the upper surface of the sacrificial layer and/or the passivating layer a membrane extending across the aperture”. It is unclear if the “passivating layer”, “floor of the well” and “membrane” recited in the fabrication method is in reference to additional elements, as the current claim language implies, or if the elements are intended to be in reference to the previously recited elements. Claims 15, 17, 22-25, 93-95, and 99-100 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 4. 
Claim 100 recites the limitations “wherein the background conductance of the membrane is less than 0.3 nS/μm2 measured in 1M KCl solution at room temperature”. 2. For instance, Drndic et al. discloses in Para. 0108 that “graphene nanopores with diameters ranging from 5 to 15 nm exhibit a wide range of conductance values between ~20 and 1000 nS” and Garaj et al. disclose ionic conductivities ranging from ~50 nS to 250 nS for nanopores ranging from 5 μm to 23 μm in the 0.2 x 0.2 μm membrane [see Paras. 0068 and Fig. 8]. One skilled in the art would understand the background conductance of claim 4 to be the conductance before a nanopore is formed in the membrane, which is supported by Garaj Para. 0063 and Table 1. A review of the instant specification Pg. 14 further provides a special definition for background conductance, stating: As used herein, "background conductance" is the conductance of the membrane due to cracks and holes in the membrane prior to the creation of nanopores. The creation of nanopores in a membrane increases its conductance. Therefore, background conductance is the conductance of a membrane before nanopores have been created in the membrane. The limitations of the claims therefore appear to be directed to an intermediate product; the membrane device before a nanopore is formed. The scope of the claim is therefore unclear because once the nanopore is formed in the device, the “background conductance” of the device would necessarily include the conductance of the membrane with the nanopore formed. In other words, the final product of claim 4 could not be purchased and tested to yield a background conductance of less than 0.3 2 because any conductance measurement would necessarily occur after the nanopore was formed. The instant specification even describes this phenomenon as outline above by stating “The creation of nanopores in the membrane increases its conductance”. The limitations therefore appear to claim both a final product (a membrane with a nanopore formed) and a property of an intermediate product (background conductance of a membrane before the nanopore is formed). Further complicating the matter, the cracks and defects that yield the background conductance are known to one skilled in the art to increase as the nanopore is formed. For example, Drndic (cited previously) Para. 0108 states that “Electron beam irradiation has also been shown to affect the properties of carbon-based materials and induce defects” and that “drilling at higher temperatures produces cleaner nanopores with fewer contaminates and defects”. Song et al. (cited previously) further teaches that “The required atomic precision could in principle be obtained with a focused electron beam of a transmission electron microscope. It has long been known that such an electron beam offers the required precision, but it is not used because it generates undesired defects and artifacts, such as fast amorphization of the graphene crystal structure and carbon deposition”. Since the instant application uses electron beam irradiation (TEM) to form the nanopore [see Pg. 21], such treatment would necessarily induce defects in the final product to at least some degree, which would increase the background conductance. Therefore it is not clear if or how the final product is able to maintain the background conductance of <0.3 nS/μm2 upon drilling the nanopore, especially considered that the background conductance of only the membrane (without the nanopore) cannot be measured after the nanopore has been formed (the final product) and thus the metes 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4, 15, 17, 22-25, 93-95, and 99 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Drndic et al. (US 2013/0309776 A1). 
Regarding claim 4, Drndic discloses a nanopore membrane device (graphene-based nanopore and nanostructure devices [title, abstract]) comprising: 
a substrate having an upper surface, a lower surface coated with a passivating layer, and an aperture (this limitation is met under two interpretations: 1) the SiO2 coated Si substrate has an upper surface, a lower surface coated with a SiN “passivating layer” and an aperture [Para. 0010, 0083; Fig. 1; Claim 1; Note: SiN meets the limitation of a “passivating layer” as it covers the SiO2 and graphene layers and thus would inherently prevent any reactivity between the SiO2 and graphene layers] and 2) the SiN substrate has an upper and lower surface wherein the SiN substrate can alternatively be HfO2 or TiO2 or combinations of the materials [Paras. 0010, 0082-0083; Fig. 1; HfO2 and TiO2 are expressly disclosed in the instant specification Pg. 3, line 15 as being examples of “passivating materials” and thus substrate made of these materials would inherently have an outer surface that meets the limitation of a “passivation 
a membrane attached to the passivating layer and forming a floor of the well (a graphene membrane is attached to the SiN/HfO2/TiO2 “passivating layer” and forms the bottom surface of the well [Paras. 0010, 0082-0083; Figs. 1 and 11]), the membrane having a thickness of less than 10 nm and comprising a single nanopore or a plurality of nanopores (the graphene is 1-5 nm thick and comprise a few layers and a pore is formed in the graphene [Para. 0010; Fig. 1]). 
The limitations wherein the nanopore membrane device is “fabricated by a method comprising the steps of: (1) providing said substrate; (2) depositing a passivating layer on the lower surface of the substrate; (3) depositing a sacrificial layer having an upper surface and a lower surface on the passivating layer and across the aperture, thereby forming a floor of the well; (4) forming on the upper surface of the sacrificial layer and/or the passivating layer a membrane extending across the aperture; (5) removing the sacrificial layer, leaving the membrane as the floor of the well; and (6) creating one or more nanopores in the membrane” are considered product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed nanopore membrane device. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Regarding claim 15, Drndic further discloses wherein the substrate material comprises a material selected from the group consisting of silicon nitride, silicon oxide, aluminum oxide, and hafnium oxide (the membrane material may be silicon nitride, silicon oxide, aluminum oxide, or hafnium oxide [Paras. 0010, 0082; Fig. 1]). 
Regarding claim 17, Drndic further discloses wherein the passivating layer comprises a material selected from the group consisting of HfO2 and TiO2 (under the second interpretation discussed in claim 4, the “passivating layer” may be HfO2 and TiO2 [Para. 0010, 0082; Fig. 1; Claim 14]). 
Regarding claim 22, Drndic further discloses wherein the membrane consists essentially of graphene (a graphene sheet having at least one pore extending therethrough [Para. 0010; Claim 1; Fig. 1]). 
Regarding claim 23, Drndic further discloses wherein the graphene membrane is less than five atomic layers thick (the graphene sheet may be from 1 to about 50 atomic layers thickness wherein the membrane thickness decreases from several layers thick away from the nanopore down to a single layer thick graphene membrane at the nanopore [Para. 0028; 0081; 0103; Figs. 1 and 17]). 
Regarding claims 24-25, Drndic further discloses wherein the graphene at the single nanopore or the plurality of nanopores has been chemically stabilized to minimize reactivity of the graphene with molecules, ions, and solutes that pass through the nanopore, of instant claim 24, wherein the graphene has been stabilized by 
Regarding claim 93, Drndic discloses wherein the device further comprises:
an insulating layer attached to the upper surface of the substrate (the SiN/HfO2/TiO2 substrate is suspended over a 5 μm SiO2 layer [Paras. 0010, 0082; Fig. 1]); and 
a supporting structure attached to a portion of the insulating layer, the supporting structure and insulating layer comprising a window that provides access to the well (the SiN/HfO2/TiO2 substrate is suspended over a 50x50μm2 aperture in a silicon chip “supporting structure” that is coated with the SiO2 “insulating layer” wherein the aperture provides access to the well [Paras. 0010, 0082; Fig. 1]).
Regarding claim 94, Drndic discloses wherein the supporting structure comprises one or more materials selected from the group consisting of silicon (the support structure is a silicon chip [Para. 0010; Fig. 1]).
Regarding claim 95, Drndic discloses wherein the insulating layer comprises one or more materials selected from the group consisting of… silicon dioxide (the silicon chip “support structure” is covered with a 5μm layer of SiO2
Regarding claim 99, Drndic discloses wherein the membrane is crack-free (the membrane is current annealed to remove any local defects in the graphene lattice and remove any imperfections [Para. 0153]).


Claims 4, 15, 22-23, and 93-95 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Garaj et al. (US 2012/0234679 A1). Evidentiary support provided for claims 15, 93, and 95 by Lin et al. (US 6534412 B1).
Regarding claim 4, Garaj discloses a nanopore membrane device (single-layer graphene membrane with nanopore for high-sensitivity molecular detection [title, abstract]) comprising: 
a substrate having an upper surface, a lower surface coated with a passivating layer, and an aperture (a silicon substrate 18 has an “upper” surface (the bottom surface in Fig. 1), a “lower” surface (the top surface in Fig. 1) that is coated with a SiNx “passivating layer” 16 and an aperture cut into both the silicon substrate and the SiNx passivating layer [Paras. 0025, 0048, 0055, 0058-0059; Fig. 1; Note: SiNx
a membrane attached to the passivating layer and forming a floor of the well (a single-layer graphene membrane 14 is attached to the SiNx passivating layer and forms the “floor” of the well [Paras. 0025, 0048, 0055, 0058-0059; Fig. 1]), the membrane having a thickness of less than 10 nm and comprising a single nanopore or a plurality of nanopores (the graphene membrane is a single-layer graphene membrane 14, wherein a single-atom layer bare graphene membrane has a thickness of only about 0.3 nm, wherein the membrane comprises a nanopore formed in the graphene [Paras. 0025, 0033; Fig. 1]).
The limitations wherein the nanopore membrane device is “fabricated by a method comprising the steps of: (1) providing said substrate; (2) depositing a passivating layer on the lower surface of the substrate; (3) depositing a sacrificial layer having an upper surface and a lower surface on the passivating layer and across the aperture, thereby forming a floor of the well; (4) forming on the upper surface of the sacrificial layer and/or the passivating layer a membrane extending across the aperture; (5) removing the sacrificial layer, leaving the membrane as the floor of the well; and (6) creating one or more nanopores in the membrane” are considered product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed nanopore membrane device. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP § 
Regarding claim 15, Garaj further discloses wherein the substrate comprises a material selected from the group consisting of silicon oxide (Garaj discloses wherein the substrate 18 comprises a silicon wafer as discussed in Para. 0048 and shown in Fig. 1. One skilled in the art would appreciate that silicon wafers inherently form a native oxide layer on the wafer when exposed to air. To support the Office’s position, Lin et al. discusses the native oxide layer that is inherently present on a silicon wafer. Lin discloses wherein a native oxide layer (SiO2) forms on the surface of a wafer when the silicon wafer is exposed to an oxide-containing environment such as oxygen or water and that even if the oxide layer is removed in a vacuum reaction chamber, the silicon wafer will be oxidized again when the surface of the substrate is exposed to air, creating a new/second native oxide layer [Lin, Col. 1, Background of the Invention]. The Office takes the position that the silicon substrate of Garaj comprises at least some degree of native silicon oxide on the surface of the silicon substrate and thus meets the limitations of claim 15).
Regarding claims 22-23, Garaj further discloses wherein the membrane consists essentially of graphene, of instant claim 22, and wherein the graphene membrane is less than five atomic layers thick (a single-layer graphene membrane 14 is attached to the SiNx [Paras. 0025, 0033, 0048, 0055, 0058-0059; Fig. 1]).
Regarding claims 93, Garaj further discloses:
an insulating layer attached to the upper surface of the substrate (Garaj discloses wherein the substrate 18 comprises a silicon wafer as discussed in 2) forms on the surface of a wafer when the silicon wafer is exposed to an oxide-containing environment such as oxygen or water and that even if the oxide layer is removed in a vacuum reaction chamber, the silicon wafer will be oxidized again when the surface of the substrate is exposed to air, creating a new/second native oxide layer [Lin, Col. 1, Background of the Invention]. The Office takes the position that the silicon substrate of Garaj comprises at least some degree of native silicon oxide on the surface of the silicon substrate and thus meets the limitations of claim 93); and
a supporting structure attached to a portion of the insulating layer, the supporting structure and the insulating layer comprising a window that provides access to the well (the substrate 18 is a silicon wafer “supporting structure” with the native silicon oxide “insulating layer” disposed on the silicon wafer substrate wherein the structure provides a window that provides access to the well [Para. 0048; see Fig. 1]).
Regarding claim 94, Garaj further discloses wherein the supporting structure comprises one or more materials selected from the group consisting of silicon (the substrate 18 is a silicon wafer [Para. 0048; Fig. 1]). 
Regarding claim 95, Garaj further discloses wherein the insulating layer comprises one or more materials selected from the group consisting of silicon dioxide 


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 100 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drndic et al. (US 2013/0309776 A1). 
Regarding claim 100, Drndic discloses the limitations of claim 4 as outlined previously. Regarding the limitation “wherein the background conductance of the membrane is less than 0.3 nS/μm2 measured in 1 M KCl solution at room temperature”, it is first noted that this property is a measured property of an intermediate product (i.e., the membrane before the nanopore is formed in the membrane). However, the disclosed range is interpreted to be an inherent characteristic of the graphene membrane of the same thickness comprising all the claimed elements. Since the prior art does disclose a graphene membrane having a thickness of less than 10 nm, and thus comprising substantially the same elements or components as that of the applicant, it is contended that the graphene membrane of the prior art inherently possesses a background conductance “less than 0.3 nS/μm2 measured in 1M KCl solution at room temperature” absent any clear and convincing evidence and/or arguments to the contrary. As discussed above with regards to the intermediate 2 measured in 1M KCl solution at room temperature), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112]. 
In view of the Applicant’s arguments that the measured property is the result of the process of making the product, MPEP 2113(III) provides guidance for dealing product-by-process claims. This section states that “We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)”. In the instant case, the limitations are rejected . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 17, 24-25, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Garaj, as applied to claims 4 and 22 above, and further in view of Drndic et al. (US 2013/0309776 A1). 
Regarding claim 17, Garaj discloses the limitations of claim 4 as discussed previously. Garaj discloses wherein the passivation layer is a SiNx layer, as discussed previously with regards to the rejection of claim 4.
Garaj is silent on other materials used for supporting the graphene membrane and thus fails to teach wherein the passivating layer comprises material “selected from the group consisting of HfO2 and TiO2”, as recited in instant claim 17. 
Drndic discloses a nanopore membrane device (graphene based nanopore and nanostructure devices [title; abstract]) wherein the device also comprises a silicon substrate with a SiN passivation layer that supports a graphene membrane [Para. 0010; Fig. 1]. Drndic further teaches wherein the membrane contacting the graphene sheet can be formed of silicon nitride, as shown in Fig. 1, or can alternatively be formed of hafnium oxide or titanium oxide [Para. 0082]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute SiNx “passivating layer” of Garaj that serves the purpose of supporting the graphene sheet with a hafnium oxide or titanium oxide membrane material because Drndic disclose that silicon nitride, hafnium oxide, and titanium oxide are all suitable membrane structures for supporting a graphene membrane to form a nanopore device [Para. 0082] and the simple substitution of one known element for another (i.e., substituting one known membrane support material for another) is likely to be obvious when predictable results are achieved (i.e., supporting 
Regarding claims 24-25, Garaj discloses the limitations of claims 4 and 22 as discussed previously. Garaj further discloses wherein the graphene comprises a nanopore [abstract; Fig. 1].
Garaj is silent on a chemical treatment of the nanopore and thus fails to expressly disclose wherein the nanopore “has been chemically stabilized to minimize reactivity of the graphene with molecules, ions, and solutes that pass through the nanopore”, of instant claim 24, and “wherein the graphene has been stabilized by hydrogenation, hydroxylation, or treatment with a functionalized peptide or surfactant”, of instant claim 25. 
Drndic discloses a nanopore membrane device (graphene based nanopore and nanostructure devices [title; abstract]). Drndic teaches that when graphene nanopores are formed in single graphene layers, the atomic bonds at the graphene nanopore edge will be dangling and may be passivated wherein passivation may be accomplished by atomic species like H, N, OH, etc. to functionalize the dangling atomic bonds [Para. 0188; passivation with hydrogen is hydrogenation and passivation with OH is hydroxylation and “passivation” necessarily meets the limitations of “minimizing reactivity of the graphene with molecules, ions, and solutes that pass through the nanopore”]). Drndic further teaches that physical or chemical treatments in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the graphene nanopore disclosed by Garaj such that the nanopore has been chemically passivated/stabilized by functionalizing with hydrogen (hydrogenation) or hydroxide (hydroxylation) because Drndic teaches that such functionalization of the graphene structure at the nanopore effectively passivates the graphene by eliminating the dangling bonds (i.e., reactive sites) and thus can be used to regulate the ion flow through the pores [Pars. 0135, 0188]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., single layer graphene membranes with a nanopore and the functionalization of the graphene nanopore with H or OH) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., passivated nanopores that can be used to regulate the ion flow through the pore by eliminating dangling bonds) [MPEP 2143(A)]. 
Regarding claim 99, Garaj discloses the limitations of claim 4 as discussed previously.
Garaj is silent on the membrane comprising or being free from cracks and thus fails to expressly teach wherein the membrane is “crack-free”. 
Drndic discloses a nanopore membrane device (graphene based nanopore and nanostructure devices [title; abstract]) wherein an annealing step is performed on the nanopore membrane that removes any local defects in the graphene lattice and 
It would be obvious to one having ordinary skill in the art to utilize the annealing process to eliminate any local defects or imperfections in the membrane structure because Drndic teaches that current annealing will remove any local defects in the graphene lattice and reduce the background current, making the device more sensitive for detection and analysis of sequencing of biomolecules [Pars. 0047, 0153; Figs. 36A-36B]. 


Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Garaj et al. (US 2012/0234679 A1).
Regarding claim 100, Garaj discloses the limitations of claim 4 as discussed previously. 
Garaj further discloses wherein the background conductance of the membrane is as low as 1.6 nS/μm2 (when measuring the background conductance of the single-layer bare graphene membrane (i.e., without a nanopore), the conductance measured using KCl is 64 ± 2 pS for the 200x200nm area membrane (64 pS = 0.064 nS; 200x200nm = 0.2μm x 0.2 μm = 0.04 μm2; thus the background conductance is 0.064nS/0.04μm2 = 1.6 nS/μm2
Garaj fails to expressly teach wherein the background conductance of the membrane is “less than 0.3 nS/μm2 measured in 1M KCl solution at room temperature” of instant claim 4. 
It has been held, however, that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). [See MPEP 2144.05 (I)]. In the instant case, the instant specification discusses Garaj in Pg. 23, lines 10-14 wherein the specification states that the instant device has conductance values on par with monolayer graphene that corresponds to an extremely low pinhole fraction in the membrane wherein reference 28 in the instant specification is the device of Garaj (the non-patent literature reference 28 is the same material/invention as that disclosed in Garaj ‘679). The Examiner therefore takes the position that the disclosed range of “less than 0.3 nS/μm2” is obvious to one having ordinary skill in the art, even though it does not overlap with Garaj, because such value is close enough to the 1.6 nS/μm2 conductance reported by Garaj that one skilled in the art would have expected them to have the same properties, including extremely low pinhole fraction in the membrane as supported by the instant specification Pg. 23, lines 10-14. Although the reported background conductance of 1.6 nS/μm2 is larger than the claimed 0.3 nS/μm2, the range is ‘close enough’ that one skilled in the art would have expected them to perform substantially the same. For instance, once the nanopore has been formed the conductance through the nanopore is on the scale of 1250-6250 nS/μm2 (from Fig. 8: 50nS/0.04μm2 membrane = 1250 nS/μm2, and 250/0.04μm2 = 6250 nS/μm2). Reducing 2 to 0.3 nS/μm2 represents an approximately 0.1-0.02% change in the background current relative to the conductance of the completed device with the nanopore formed (1.6-0.3 = 1.3/1250 = 0.1%; 1.6-0.3 = 1.3/6250 = 0.02%; see Fig. 8). The office therefore takes the position that, although claimed ranges and prior art ranges do not overlap, the background conductance values are close enough that one skilled in the art would have expected them to have the same properties and perform substantially the same. 


Response to Arguments
Applicant’s arguments, see Remarks Pg. 6-7, filed 02/08/2022, with respect to the 35 U.S.C. § 112(b) rejection has been fully considered and are not persuasive. 
Applicant’s arguments, see Remarks Pg. 7-8, filed 02/08/2022, with respect to the 35 U.S.C. § 102/103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 6-7, with regards to the 35 U.S.C § 112(b) rejection of claim 4, which applies to instant claim 11, that the measurement of the background conductance is not indefinite.
Examiner’s Response #1
Examiner respectfully disagrees. The indefiniteness rejection is based upon the fact that the background conductance is measured of the membrane before the nanopore is formed, but the instant claim 100 requires the membrane 


Applicant’s Argument #2
Applicant argues on Pgs. 7-8 that all of the recited art fails to teach the fabrication method limitations of claim 4. 
Examiner's Response #2
Examiner respectfully disagrees. As outlined in the amended rejections of record, the limitations presented in instant claim 4 are product-by-process limitations. The cited prior art teaches all of the positively recited structure of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795